Citation Nr: 1202765	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hepatitis C.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hepatitis C and assigned a noncompensable evaluation for that disability, effective May 6, 2006-the date following his discharge from service.  The Veteran timely appealed the assigned disability evaluation.

This case was initially before the Board in December 2010, at which time it was remanded in order for a hearing to be scheduled before a Veterans Law Judge.  The Veteran testified at a Board hearing before the undersigned in August 2008; a transcript of that hearing is associated with the claims file.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

During the Veteran's hearing, he stated that he was unable to work due to his hepatitis C.  The Board has therefore taken jurisdiction over a claim for TDIU in order to comport with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

Throughout the appeal period, the Veteran's hepatic symptomatology is nonsymptomatic; he does not demonstrate any intermittent fatigue, malaise or anorexia, nor is there any evidence of incapacitating episodes or episodes requiring bedrest and treatment by a physician.


CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has asserted that he is entitled to a higher evaluation than currently assigned.  Most of his statements on appeal, including at his August 2011 hearing, center on the potentially fatal nature of the disorder and symptomatology that he might exhibit in the future.  He additionally indicated that he was discharged from military service and has not been able to obtain employment due to his hepatitis C.  The Veteran further stated that he is mostly asymptomatic, with only occasional fatigue symptomatology being the primary manifestation of impairment.  He also stated that he occasionally wakes up in the morning with some abdominal soreness.

The Veteran's hepatitis C is currently evaluated as noncompensable under Diagnostic Code 7354, evaluation for hepatitis C (non-A and non-B hepatitis).  Under Diagnostic Code 7354, a noncompensable evaluation is assigned for hepatitis C which is nonsymptomatic.  

A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) with a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but prohibits consideration of the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2011).

In this case, the service treatment records demonstrate that he was diagnosed with hepatitis C during service and that in December 2005 he was treated with two medications (Interferon and Ribavirin).  It was noted that such medications could cause some significant side effects such as fatigue and abdominal soreness.  The Veteran has indicated in his lay statements that throughout his course of treatment in service he had fatigue, nausea, and other side effects; those lay statements generally indicate that the symptoms abated upon completion of his treatment.

VA treatment records dated from February 2010 and October 2009 demonstrate that the Veteran's hepatitis C was in remission.  His hepatitis C viral load was zero at that time, and no evidence of that disease was noted.  During those examinations and treatment, he denied any unintentional weight loss (he lost 15 pounds intentionally in order to attempt to reenlist in the military), chest pain, shortness of breath, dysuria, hematuria, joint pain or swelling, or abdominal pain.  The Board significantly notes the lack of complaints for any symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain in these treatment records.  

In his August 2011 hearing, the Veteran stated that he was treated at VA for his hepatitis C and did not mention or indicate any private treatment for his condition.

The Veteran underwent VA examinations in January 2007, July 2008, and February 2011.  In January 2007, the Veteran denied any symptoms or complaints, specifically denying any fatigue, malaise, vomiting, abdominal pain or any other symptomatology as well as denying having any incapacitating episodes.  Examination was normal, without any evidence of portal hypertension, splenomegaly, abdominal tenderness, jaundice, palmar erythma, malnutrition or any other evidence of liver disease; the Veteran reported having gained 30 pounds since leaving military service.

In July 2008, the Veteran underwent another examination, at which time it was noted that his symptomatology was stable and that he was undergoing any treatment for hepatitis C.  He denied incapacitating episodes.  Objectively, there was no evidence of malnutrition or portal hypertension, and his abdominal examination was normal.  There were no other signs of liver disease.  

In February 2011, the Veteran was most recently examined and it was again noted that he was stable, without any current treatment regimen.  The Veteran denied any episodes of colic or other abdominal pain, distention, nausea, vomiting or attacks of severe abdominal pain, nor did he endorse having any incapacitating episodes within the past year.  The examiner noted that there were no extra-hepatic manifestations of the Veteran's liver disease and did not evidence any current symptomatology, specifically lacking any weakness, malaise, anorexia, abdominal distension, abdominal pain, jaundice, portal hypertension or any other symptomatology.  The examiner noted that the Veteran had been in remission since 2005.  Testing showed a negative hepatitis C viral load, which meant that he had received successful treatment and that his hepatitis C was no longer detectable.

On the basis of the foregoing, the Board finds that a compensable evaluation for hepatitis C is not warranted.  Indeed, there is objective medical evidence throughout the appeal period demonstrating no symptomatology for the Veteran's hepatitis C, including the lack of any claimed fatigue, malaise, or anorexia or abdominal pain.  In fact, such symptomatology was specifically denied by the Veteran at his VA examinations, and he did not complain of any such symptomatology in his VA treatment records.

The Board acknowledges that the Veteran is competent to report his symptomatology, including occasional fatigue and abdominal pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994).  However, such lay statements here do not establishment entitlement to a compensable rating.  In this regard, the Veteran reported that he "sometimes" had abdominal soreness.  See Hearing Transcript, p. 9.  However, he did not endorse nausea or right upper quadrant pain.  Even if his abdominal soreness is liberally construed as being tantamount to right upper quadrant pain, there is no indication that his symptoms lasted for a duration of at least one week during the past 12-month period.  Moreover, while he also testified as to fatigue, he provided no specific information as to its frequency, aside from indicating that it was precipitated by strenuous activity.  Furthermore, he has never claimed malaise or anorexia.  Therefore, on the whole, even interpreting his statements as showing intermittent fatigue, his overall disability picture still does not most closely approximate the criteria for a 10 percent rating.  This is particularly true given the consistent denials of fatigue or other symptomatology in the treatment notes and upon VA examination.  While it is possible that he suffers intermittent fatigue that just so happened to never manifest on dates of treatment or evaluation, this is not highly likely.  It is even less likely that he would neglect to report a history of intermittent fatigue when he presented for his VA examinations.  Therefore, to the extent the lay evidence of record endorses a disability picture involving intermittent fatigue, this is found to be not credible.

Given the lack of any noted symptomatology, and in light of the medical notations that the Veteran's hepatitis C is currently in remission and that he has a negative viral load, the Board finds that the symptomatology associated with the Veteran's hepatitis C throughout the appeal period most closely approximates the criteria for a noncompensable evaluation.  In other words, the weight of the probative evidence indicates that he has been essentially asymptomatic throughout the rating period on appeal.  Accordingly, the Board must deny an initial compensable evaluation for his service-connected hepatitis C.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hepatitis C, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for hepatitis C is denied.


REMAND

On appeal, the Veteran stated in his August 2011 hearing that he was discharged from military service-which he planned on making a career-and cannot work in either a construction or food service job because of his hepatitis C; he indicated that employers do not and will not hire him because of his condition and the possibility of infecting others.  He underwent VA examinations in January 2007, July 2008 and February 2011; however, none of these examiners rendered a medical opinion as to whether the Veteran is unemployable due to his service-connected hepatitis C.  Accordingly, as the Veteran has contended that such makes him unemployable, a remand is necessary in order to obtain such a medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board additionally notes that on remand all development necessary in order to adjudicate a claim of entitlement to TDIU should be undertaken, including asking the Veteran for information regarding his employment and educational history.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Mount Vernon, Missouri, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

2.  The RO/AMC should complete any development necessary in order to adjudicate his claim for TDIU, including asking him for information regarding his employment and education history since discharge from military service.  To this end, furnish him with an application for TDIU, VA Form 21-8940.

3.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hepatitis C is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  The examiner should specifically discuss the Veteran's contentions that employers will not hire him into certain professions given his condition and its potential risk of infecting others.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The RO/AMC should refer the Veteran's TDIU claim to the Director of Compensation and Pension Services for consideration of TDIU on an extraschedular basis, if and only if such referral is deemed appropriate.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


